Order dated July 25, 1930, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Appeal from order, dated June 27, 1930, dismissed, without costs, on the ground that Olympic Venuti, the appellant, was not a party aggrieved. The said order of June 27, 1930, was without binding force upon Olympic Venuti because it was an order made with reference to surplus moneys, of the motion with reference to which Olympic Venuti, the owner of the equity of redemption, was entitled to notice. His remedy is by motion to vacate, which should be granted. He is entitled to the surplus moneys. His wife, Generoso Venuti, who was not a party to the mortgage, has no interest in said surplus moneys. A motion to vacate the order of June 27, 1930, in so far as it directs the county treasurer to hold the moneys as and for the dower of Generoso Venuti, should be made forthwith to relieve the county treasurer of the embarrassment of a conflict between the order to be made by this court directing him to pay the moneys to Olympic Venuti, the appellant, and the order of June 27, 1930, which directs him to hold the moneys subject to the dower right of Generoso Venuti. Lazansky, P. J., Rich, Young, Hagarty and Tompkins, JJ., concur.